                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                           )
                                                    )
                                    Plaintiff,      )
                                                    )                                              SMY
                  vs.                               )       CRIMINAL NO. 17-CR-30153-:QRti
                                                    )
LEE E. NICHOLS,                                     )
                                                    )
                                    Defendant.      )

                                           PLEA AGREEMENT

       The attorney for the United States and the attorney for the Defendant have engaged in

discussions and have reached an agreement, pursuant to Federal Rule of Criminal Procedure

11(c)(1)(B). The terms are as follows:

                                   I. Charges, Penalties, and Elements

        1.        Defendant understands the charges contained in the Superseding Indictment and

will plead guilty to Counts I and II.       Defendant understands the essential elements of these

counts and the possible penalties, as set forth below:



                                                                    1.   The defendant knowingly possessed a
                                                                         firearm; and
                                   Imprisonment: Not more than 10
                                                                    2.   Prior to possessing a firearm, the
             Felon in Possession   years.
                                                                         defendant had been convicted of a
                of a Firearm       Fine: Not more than $250,000.
                                                                         felony offense punishable by a term of
                                                                         imprisonment in excess of 1 year; and
                                   Supervised Release: Not more
                18 u.s.c. §
                                   than 3 years.
                § 922(g)(1)                                         3.   The firearm that the defendant
                                   Special Assessment: $1 00
                                                                         possessed had travelled in interstate
                                                                         commerce.
                                                                1.   The defendant knowingly possessed
                                                                     methamphetamine; and
                                  Imprisonment: Not more than 1
              Possession of
                                  year.                         2.   The defendant knew the substance was
             Methamphetamine
    2                             Fine: Not less than $1,000.00      some kind of controlled substance. The
                                  Supervised Release: N/A            government is not required to prove
             21 U.S.C. § 844(a)   Specjal Assessment: N/A            that the defendant knew the substance
                                                                     was methamphetamine.




        Defendant committed acts that satisfy each of the essential elements listed above.

        2.        Title 18, United States Code, Section 3013 requires the Court to assess a $100

"special assessment" per felony count. Defendant understands that the special assessment will be

due immediately at the time of sentencing.

        3.        Defendant understands that the United States may recommend, and the Court may

impose, a fine, costs of incarceration, and costs of supervision. The Defendant agrees to

participate in the Inmate Financial Responsibility Program to help satisfy any financial

obligations.

        4.        Defendant shall provide the United States Probation Office with all information

requested to prepare the Presentence Report, including signing all releases. Defendant agrees that

the Probation Office may share any financial information with the United States Attorney's

Office and Defendant waives any rights Defendant may have under the Right to Financial

Privacy Act. Defendant agrees to make complete financial disclosure by truthfully filling out a

financial statement, at the direction of the United States Attorney's Office.

                                  II. Advisory Sentencing Guidelines

        1.        Defendant understands that in determining the sentence, the Court is obligated to

consider the minimum and maximum penalties allowed by law. In determining what sentence to

impose, the Court will also calculate and consider the applicable range under the U.S. Sentencing

                                                     2
Guidelines. The Court will ultimately determine the sentence after hearing the arguments of the

parties and considering the sentencing factors set forth at 18 U.S.C. §3553(a), which include:

               (i)     the nature and circumstances of the offense and the history and
                       characteristics of the defendant;

               (ii)    the need for the sentence imposed to reflect the seriousness of the offense,
                       promote respect for the law, and provide just punishment for the offense;
                       afford adequate deterrence to criminal conduct, protect the public from
                       further crimes of the defendant, and provide the defendant with needed
                       educational or vocational training, medical care, or other correctional
                       treatment in the most effective manner;

               (iii)   the kinds of sentences available;

               (iv)    the need to avoid unwarranted sentencing disparities among defendants
                       with similar records who have been found guilty of similar conduct; and

               (v)     the need to provide restitution to any victim of the offense.

       2.      Pursuant to Federal Rule of Criminal Procedure 11 (c)(1 )(B), the Court is not

bound by the parties' calculations of the US Sentencing Guidelines range set forth in this Plea

Agreement or by the parties' sentencing recommendations. Therefore, the Court may impose a

different sentence than what is described in this Plea Agreement - anywhere between the

minimum sentence (if any) up to the statutory maximum sentence. If the Court imposes a

different sentence than what is described in this Plea Agreement, the parties shall not be

permitted to withdraw from the Plea Agreement and the Defendant will not be permitted to

withdraw the guilty plea.

       3.      The United States and Defendant submit that, after all factors have been

considered, Defendant will have the following advisory US Sentencing Guideline range:

                         Offense Level 18 ,
                         Criminal History Category of VI,
                         Imprisonment range of57-71 months,
                         Fine range of$10,000-100,000.



                                                 3
         4.     The parties submit that the applicable advisory Guideline calculation is as

follows:
                                                                    :·•'                   " ...    >'   F-~-,.,.,.?":0::'      ".:':.
                                                                                                         j;   : ....:.·.   :'·> :;_ . :
                                                      ·J)~~~)iP:f!io.g;.: ·                              ~-< .:·~~~~i, ~~~,.~
                                               ''   .. ·.·... ·"·   "·;:..    _··:·:".

 Chapter 2 Offense
     Conduct
                          Base Offense Level - Defendant has one conviction for a
§ 2K2.1 (a)(4)(A)                                                                                                      20
                                              violent felony
    2K2.1(b)                     No Specific Offense Characteristics Apply                                                 0
         §3A                        No victim related adjustments apply                                                    0
         §3B                     No "role in the offense" adjustments apply                                                0
         §3C                        Defendant has not obstructed justice                                                   0

                                         TOTAL OFFENSE LEVEL:                                                          20

     3El.1(b)                            Acceptance of Responsibility                                               (-2)

                                         TOTAL OFFENSE LEVEL:                                                          18

         5.     Defendant and the Government agree that Defendant has voluntarily

demonstrated a recognition and affirmative acceptance of personal responsibility for this

criminal conduct, and the Government will recommend a reduction of~ Levels. See U.S.S.G. §

3El.l.

         6.     The parties submit that it appears that Defendant has amassed 13 Criminal

History points and that, therefore, the Sentencing Guideline Criminal History Category is VI.

That determination is based upon the following information:



                Felon In Possession of
                      a Firearm
   2/10/15            (4 counts)              2 years IDOC                               4Al.1(a)         +3
                 St. Clair County, IL
                     #14-CF-670




                                                      4
                                                                                                                  •••• J o .



                                           '   '
                                                   ... l··~l§f-~~tW~9~:,~·: .-:~~--: ' ., -,~IiiPJjj~t.:·u: ,'·_, '.~~@~       y.   ,'n;:
                DUI 2nd Offense (felony)             18 mos. conditional
                  Clinton County, IL                      discharge
   10/25/12                                                                            4Al.1{c)                  +1
                      #12-CF-63                          (terminated
                                                        unsuccessful)

                Criminal Damage to Govt
                        Property
                                                       30 months prob.
                   Monroe County, IL                                                                             +I
    4/4/12                                               (terminated                   4Al.1(c)
                      #1 1-CF-26
                                                        unsuccessful)


                DUI 2nd Offense (felony)                  I yr IDOC
   11/5/14        Monroe County, IL                 (on active supervision             4Al.1{b)                  +2
                      #14-CF-31                              now)

                   Burglary (felony)
   11117/03       Volusia County, FL                    2 yrs FLDOC                    4Al.1(a)                  +3
                 #2003-02 I 87-CFAWS

               Tampering with a Witness
                                                        2 yrs FLDOC                                              -0-
                       (felony)
   11/17/03                                          cc w/#2003-02187-                 4A1.1(a)            (consolidated
                 Volusia County, FL
                                                           CFAWS                                          for sentencing)
                #2003-0 1770-CFAWS

                 Agg. Assault (felony)                 2 yrs FLDOC                                               -0-
   11/17/03       Volusia County, FL               cc w/#2003-02187 and                4Al.l(a)            (consolidated
                 #2003-0 1665-CFAWS                    #2003-0 1770                                       for sentencing)

                Violate Order Protection
                   (misd) (3 counts)
                                                        Fine and costs
   2/10/15        St. Clair County, IL                                                 4A1.1(c)                  +1
                                                         cc all counts
                #15-CM-291; #15-CM-
                 292; and #15-CM-293

                                                       1)   14-CF-670
                 Commission of Offense
                                                            (above #I); and
                  While on Supervised                                                  4AI.1(d)                  +2
                                                       2)   14-CF-31
                        Release
                                                            (above #4)

                                                                                                        Total Points 13
                                                                                          Criminal History Category VI


The parties acknowledge that the Defendant is in the best position to know if his criminal history

information is correct and complete. If it is not, the sentencing calculations reflected in this Plea

Agreement may be substantially impacted. Defendant further recognizes that the final calculation

will be determined by the Court after considering the Presentence Report, the views pf the

parties, and any evidence submitted. Regardless of the criminal history found by the Court, the


                                                            5
parties will not be able to withdraw from this plea agreement and the Defendant will not be able

to withdraw the guilty plea.

       7.      The parties reserve the right to argue for, present testimony, or otherwise support

the Probation Office's or the Court's findings as to Offense Level and Criminal History Category,

which may be different from the calculations set forth in this Plea Agreement.

                               III. Sentencing Recommendations

       1.      The United States and the Defendant have an agreed sentencing recommendation.

The parties recommend that the Defendant be sentenced as follows:

               Count I: 71 months imprisonment, 3 years supervised release, $100 special

       assessment.

               Count II: 1 year imprisonment and a $1,000.00 fine.

               Count I and II's terms of imprisonment shall run concurrent to each other.

               IV. Limitation of Plea Agreement & Breach of the Agreement

       1.      All agreements between the parties are written and no other promises,

inducements, representations, or threats were made to induce Defendant to enter into the Plea

Agreement and Stipulation of Facts. Defendant agrees that this Plea Agr.eement, the Stipulation

of Facts, and any supplements, make up the entire agreement between the United States and

Defendant and supersedes any other agreement, oral or written. The terms of this Plea

Agreement can be modified only in writing signed by all of the parties.

       2.      The United States will file a sealed supplement to this plea agreement, as required

in every case in the Southern District of Illinois. That supplement may, or may not, include

additional terms. If additional terms are included in the supplement, they are incorporated and

made a part of this Plea Agreement.



                                                6
        3.     Defendant understands and acknowledges that the Plea Agreement is limited to

the Southern District of Illinois, and cannot bind other federal, state or local prosecuting

authorities. Defendant further understands and acknowledges that the Plea Agreement does not

prohibit the United States, any agency thereof, or any third party from initiating or prosecuting

any civil proceedings directly or indirectly involving Defendant.

       4.      If the Defendant commits any violation of local, state or federal law (other than a

petty traffic offense), violates any condition of release, violates or fails to perform any term of

this Plea Agreement, provides misleading, incomplete, or untruthful information to the U.S.

Probation Office, or fails to appear for sentencing, the United States, at its option, may ask the

Court to be released from its obligations under this Plea Agreement. The United States may also,

in its sole discretion, proceed with this Plea Agreement and may advocate for any sentencing

position supported by the facts, including but not limited to obstruction of justice and denial of

acceptance of responsibility. No action taken or recommendation made by the Government

pursuant to this paragraph shall be grounds for the Defendant to withdraw the guilty plea.

       5.      Defendant agrees that in the event the Defendant materially breaches this Plea

Agreement, or Defendant is permitted to withdraw Defendant's guilty plea, that any and all

statements made by Defendant, whether under oath or not, at the change of plea hearing, and any

evidence derived from such statements, are admissible against Defendant in any prosecution of

or action against Defendant. Defendant knowingly and voluntarily waives any argument under

the United States Constitution, any statute, Rule 410 of the Federal Rules ofEvidence, Rule ll(f)

of the Federal Rules of Criminal Procedure, or any other federal rule~ that the statements or any

evidence derived from any statements should be suppressed or are inadmissible.




                                                  7
     V. Defendant's Waiver of Rights, Conseguences of Plea of Guilty, and Appeal Waiver

        I.      The Defendant has the right to be represented by counsel, and if necessary, to

have the Court appoint counsel at trial and at every other stage of the proceeding. Defendant's

counsel has explained the waivers of rights, and the consequences of those waivers, that are

contained in this Plea Agreement. Defendant fully understands that, as a result of the guilty plea,

no trial will occur and that the only action remaining to be taken in this case is the imposition of

the sentence.

        2.      By pleading guilty, Defendant fully understands that Defendant is waiving the

following rights: the right to plead not guilty to the charges; the right to be tried by a jury in a

public and speedy trial; the right to file pretrial motions, including motions to suppress or

exclude evidence; the right at such trial to a presumption of innocence; the right to require the

United States to prove the elements of the offenses charged against Defendant beyond a

reasonable doubt; the right not to testify; the right not to present any evidence; the right to be

protected from compelled self-incrimination; the right at trial to confront and cross-examine

adverse witnesses; the right to testify and present evidence; and the right to compel the

attendance of witnesses.

       3.       Release Pending Sentencing: Defendant acknowledges that Title 18, United

States Code, Section 3143(a)(l) requires that upon a plea of guilty in this case, the Court must

order Defendant detained pending sentencing, unless the Court finds by clear and convincing

evidence that the Defendant is not likely to flee or pose a danger to the safety of any other person

or the community if admitted to bond, pursuant to Title 18, United States Code, §3142(b) or (c).

                a.   The parties agree that there are no exceptional circumstances that would

                     justify Defendant's release pending sentencing.



                                                   8
        4.     Defendant understands that by pleading guilty, Defendant is waiving all appellate

issues that might have been available if Defendant had exercised the right to trial.

        5.     Defendant is aware that Title 18, Title 28, and other provisions of the United

States Code afford every defendant limited rights to contest a conviction and/or sentence through

appeal or collateral attack. However, in exchange for the recommendations and concessions

made by the United States in this Plea Agreement, Defendant knowingly and voluntarily

waives the right to seek modification of, or contest any aspect of, the conviction or sentence

in any type of proceeding, including the manner in which the sentence was determined or

imposed, that could be contested under Title 18 or Title 28, or under any other provision of

federal law. Defendant's waiver of the right to appeal or bring collateral attacks includes

contesting: 1) the constitutionality of the statute(s) to which Defendant is pleading guilty or

under which Defendant is sentenced; and 2) that the conduct to which Defendant has admitted

does not fall within the scope of such statute(s).

       6.      Exceptions to the waiver of the right to appeal or bring a collateral attack:

               a. If the sentence imposed is in excess of the Sentencing Guidelines as

                   determined by the Court (or any applicable statutory minimum, whichever is

                   greater), Defendant reserves the right to appeal the substantive reasonableness

                   of the term of imprisonment. Defendant acknowledges that in the event such

                   an appeal is taken, the United States reserves the right to fully and completely

                   defend the sentence imposed, including any and all factual and legal findings

                   supporting the sentence, even if the sentence imposed is more severe tpan that

                   recommended by the United States.




                                                     9
                b. The defendant's waiver of the right to appeal or bring a collateral attack does

                   not apply to a claim that Defendant received ineffective assistance of counsel.

The United States reserves the right to oppose any such claim for relief. The parties agree that

the Defendant is waiving all appeal and collateral attack rights, except those specified in this

paragraph of the Plea Agreement.

        7.     Except as expressly permitted in the preceding paragraph, Defendant

acknowledges that any other appeal or collateral attack may be considered a material breach of

this Plea Agreement and the United States reserves the right to take any action it deems

appropriate, including having a court declare that Defendant has materially breached this Plea

Agreement.

        8.     Defendant's waiver of appeal and collateral review rights shall not affect the

United States' right to appeal Defendant's sentence pursuant to Title 18, United States Code,

Section 3742(b). This is because United States Attorneys lack any right to control appeals by the

United States, through plea agreements or otherwise; that right belongs to the Solicitor General.

28 C.F .R. § 0.20(b).

       9.      Defendant hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any Department or Agency of the United States, or unit

of state government, any records pertaining to the investigation or prosecution of this case,

including without limitation, any records that may be sought under the Freedom of Information

Act, Title 5, United States Code, Section 552, or the Privacy Act of 1974, Title 5, United States

Code, Section 552a, or the Illinois Freedom of Information Act (5 ILCS 140) or the Illinois Open

Meetings Act (5 ILCS 120).




                                                 10
        10.     Defendant waives all civil claims against the United States or any official working

on behalf of the United States during the investigation or prosecution of this matter.

                                 VI. Agreement to Forfeit Assets

       Defendant agrees to forfeit to the United States immediately and voluntarily any firearms

and ammunition which are subject to forfeiture pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §

2461 (c). The items to be forfeited include the following:

       a Colt 22 short pistol, serial number 18874, and any ammunition contained

       therein.

       All assets to be forfeited include property used or intended to be used to facilitate the

commission of the offense to which Defendant is pleading guilty as well as any and all property

constituting proceeds from said offense.

       The Court finds that said items are forfeitable; however, the United States may, at its

discretion, proceed with the destruction of said items without completing the forfeiture process

against same.

       The United States may abandon forfeiture of any of the items by filing notice of same with

the Court.

       2.       Assist in recovery of assets.

       Defendant agrees to forfeit all interests in the properties as described above and to take

whatever steps are necessary to pass clear title to the United States. These steps include but are not

limited to, the surrender of title, the signing of a consent decree of forfeiture, the signing of any

other documents necessary to effectuate such transfers, and the execution of withdrawals of any

claims or defenses which may have previously been asserted against the forfeiture of any of the




                                                  11
property. Defendant further authorizes his attorney, Todd Schultz, to execute on Defendant's

behalf any documents requested by the Government to effectuate the forfeitures.

       Defendant agrees to consent to any civil or    admi~istrative   forfeiture brought against the

property described above pursuant to 21 U.S.C. § 881. Defendant waives service of process or

notice in any such civil or administrative proceeding and agrees that an order for forfeiture may

be entered in said civil or administrative proceeding without further notice or hearing.

       If requested by the Government, all steps necessary to locate property and to pass title to

the United States shall be completed before DefendantDs sentencing.

       Defendant agrees that forfeiture of DefendantDs assets shall not be treated as satisfaction

of any fine, restitution, costs of imprisonment, or any other penalty this Court may impose upon

Defendant in addition to forfeiture.

       3.      Waiver of rights.

       Defendant further specifically waives the following constitutional or legal rights which he

may otherwise possibly have had:

              . (a)     Any right to assert that the forfeitures violate the 8th Amendment of the
                Constitution or otherwise constitute an excessive fine or forfeiture or cruel and
                unusual punishment.

               (b)     Any right to assert that the imposition of the forfeitures constitutes jeopardy
               with respect to the constitutional prohibition against double jeopardy; and
               Defendant specifically agrees that the imposition of any fine, restitution,
               imprisonment, costs of imprisonment, or penalty (either judicial or administrative)
               shall not be barred by the imposition of the forfeitures, nor shall the imposition of
               the forfeitures be barred by any such fine, restitution, imprisonment, costs of
               imprisonment, or penalty (either judicial or administrative).

               (c)      Any requirement that the forfeitures must be commenced or completed at
               or by any particular time, including but not limited to any time or date imposed by
               a statute of limitations, any other statute, the doctrine of laches, or any
               administration rule or regulation. Defendant further specifically agrees that the
               Court may immediately enter a preliminary order of forfeiture in this criminal



                                                 12
               proceeding consistent with this plea agreement and that it is not necessary to wait
               for the formal sentencing of Defendant for the entry of said order.

                          VII. Collateral Conseguences of Conviction

        1.     Defendant understands that Defendant is pleading guilty to a felony punishable by

a term of imprisonment exceeding one year. Therefore, no matter what sentence the Court

imposes (whether probation or any term of imprisonment), Defendant will be forbidden by

federal firearms laws from possessing any type of firearm in Defendant's lifetime, unless

Defendant obtains relief pursuant to 18 U.S.C. § 925, or other appropriate federal statute.

       2.      Defendant acknowledges that other collateral consequences are possible.

                            VIII. Defendant's Acknowledgements

        1.     Defendant is fully satisfied with the representation received from defense counsel.

Defendant has reviewed the United States' evidence and has discussed the United States' case,

possible defenses and defense witnesses with defense counsel. Defendant's attorney has

completely and satisfactorily explored all areas which Defendant has requested relative to the

United States' case and possible defenses. Defendant acknowledges having had adequate

opportunity to discuss the potential consequences of the guilty plea with defense counsel.

Defendant has had all of Defendant's questions answered by defense counsel. Defendant agrees

that this Plea Agreement is not the result of any threats, duress or coercion. Defendant enters

this guilty plea freely, voluntarily, and knowingly, because Defendant is in fact guilty.

       2.      By signing this Plea Agreement, Defendant certifies having read it (or that it has

been read to Defendant in a language that Defendant understands),    Def~ndant   has discussed the

terms of this Plea Agreement with defense counsel and fully understands its meaning and effect.

                                               IX.

       No additional matters are in dispute.


                                                 13
                                      UNITED STATES OF AMERICA,

                                      STEVEN D. WEINHOEFT
                                      United States Attorney



                                         ~-                 /U{:
                                  ~ERR. HOELL
                                      Assistant United States Attorney


                         l3~o




Date:-~'       jl--8+-/\_B_ __
       \-\----1,
                                      Date:    /(   h /1~
                                              ~~,~+,~-----------




                                 14
